      CASE 0:19-cv-02745-ECT-BRT Document 11 Filed 04/15/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Steven Rannow,                                         File No. 19-cv-2745 (ECT/BRT)

              Plaintiff,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
McLeod County Court and McLeod County
Social Services,

           Defendants.
________________________________________________________________________

       United States Magistrate Judge Becky R. Thorson issued a Report and

Recommendation on March 23, 2020. ECF No. 10. No party has objected to that Report

and Recommendation, and it is therefore reviewed for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all of the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 10] is ACCEPTED;

       2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii);

       3.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

[ECF No. 2] is DENIED AS MOOT; and

       4.     Plaintiff’s Motion [ECF No. 8] is DENIED AS MOOT.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.
     CASE 0:19-cv-02745-ECT-BRT Document 11 Filed 04/15/20 Page 2 of 2



Dated: April 15, 2020             s/ Eric C. Tostrud
                                  Eric C. Tostrud
                                  United States District Court




                                     2
